DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s amendment/arguments filed on 07/10/2012. This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-13 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al. (US 10007863 B1) in view of McMillan (US 2014/0282671 A).

Claim 1. Pereira et al. disclose a method for brand recognition in video (read as a method to identify brands and logos of content on screen by capturing the audio and video data from the mobile device, from web sites, streaming video, social media, broadcast television, over-the-top (OTT) video and then using the techniques described herein to identify the brands (Column 7 lines 24-29)) comprising: 
receiving (read as have access to such programs through electronic media, such as may be downloaded over the Internet from an external (Column 5 lines 58-60)), by a brand recognition application, a broadcast video stream comprising a series of images contained in consecutive frames (read as to identify brands and logos of content on screen by capturing the audio and video data from the mobile device, from web sites, streaming video, social media, broadcast television (Column 7 lines 24-27)); 
extracting one or more objects of interest associated with a set of brand features (read as The methods for logo recognition include feature matching, neural network classification and optical character recognition (Column 7 lines 60-63))from the images of the broadcast video stream by applying a trained brand recognition model (read as These five video frames are selected by combination of various methods, such as determining a scene change has occurred in a video frame, tracking of logo regions in the selected video frames, and selecting video frames for regions that are relatively larger, and of longer duration across multiple frames (Column 9 lines 31-37)) that comprises a first neural network  (read as neural network classifier (Column 2 line 10)) in order to detect one or more features related to each object of interest contained in each frame (read as a method to identify brands and logos of content on screen by capturing the audio and video data from the mobile device, from web sites, streaming video, social media, broadcast television, over-the-top (OTT) video and then using the techniques described herein to identify the brands (Column 7 lines 24-29)), wherein each of the objects of interest is associated with a brand image contained in the broadcast video stream (read as A detected product and logos are tracked and segmented to measure and determine a brand. A location of the detected product is identified on a display (Column 3 lines 24-27) …recognizing logos for network channels, TV commercials, live broadcasts, over the top (OTT) providers, and the like, may play a role in identifying media content being played or advertised (Column 7 lines 41-45)); and 
displaying, by a graphic user interface, information from the brand recognition application comprising at least a time during the broadcast video stream that each of the one or more objects was detected in the video content of the broadcast video (read as TV console or other media presentation device, … recognizing logos for network channels, TV commercials, live broadcasts, over the top (OTT) providers, and the like, may play a role in identifying media content being played or advertised (Column 7 lines 37-45)).
Pereira et al. do not explicitly disclose displaying the time the brand is detected. However, in the related field of endeavor McMillan discloses: On identifying the logo and determining the time(s) at which the logo is present, the example logo identifier 226 of FIG. 2 timestamps and/or records the time range of the event and stores the event in a reference log or presentation log. Example methods and apparatus for detecting a logo… [0055].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Pereira et al. with the teaching of McMillan in order to measure audience, determine whether a media presentation is linear or non-linear and monetize it with commercials (McMillan [0002-0004]).

Claim 2. The method of claim 1, the combination of Pereira et al. and  McMillan  teaches, 
the brand recognition application further comprising: 
performing one or more processing steps, by the brand recognition application, in implementing the trained brand recognition model (Pereira et al.: read as The neural network is trained with a set of training images for detected features associated with a specific brand (Column 3 lines 34-36)) comprising: 
applying a feature extraction using the first neural network (Pereira et al.: read as The methods for logo recognition include feature matching, neural network classification and optical character recognition (Column 7 lines 60-63)), wherein the first neural network is  a trained neural network comprising a convolutional neural network (CNN) (Pereira et al.: read as convolutional neural networks (CNNs) are used to classify the incoming likely logo segment into a likely logo (Column 12 lines 44-46) to classify one or more features in each image (Pereira et al.: read as The neural network is trained with a set of training images for detected features associated with a specific brand (Column 3 lines 34-36) … string recognition models including convolutional neural networks with multiple character classifiers are selected as suitable selected character recognition models (Column 17 lines 13-14)); 
applying a tensor mapping to each classify one or more features in a feature map (Pereira et al.: read as  to generate histograms and localization data to select and segment logo-like regions (Column 13 lines 17-18)); and 
applying a region proposal for one or more regions covering the object of interest in each image to define one or more bounded regions of interest (Pereira et al.: read refined segmentation is performed using the stroke width images 313, segmentation with a graph method, and contour analysis of connected components. In image segmentation, a color or intensity image is divided into regions according to one or more criteria. The method generally iterates, either merging or splitting regions to produce a segmentation with fewer or more regions (Column 13 lines 25-41)).

Claim 3. The method of claim 2, the combination of Pereira et al. and  McMillan  teaches, 
further comprising: 
identifying, by the brand recognition application, a foreground (Pereira et al.: read as information content compared to the background the logo is placed against (Column 7 lines 51-52)) and a background for each region of the one or more regions (Pereira et al.: read as separate foreground stroke or region with a different integer label and can compute a minimum bounding box for said stroke or region (Column 14 lines 14-16)) based on the feature map for feature classification of features related to the object of interest of the selected brand image (read as a brand is recognized and the identified brand's associated placement in a location or locations are reported at step 216 (Column 12 lines 61-63)).

Claim 4. The method of claim 3, the combination of Pereira et al. and  McMillan  teaches, 
further comprising: 
applying, by the brand recognition application, a region of interest pooling layer (ROIP) to obtain a fixed vector representation in each region of interest to determine an identified feature in the image related to a selected brand (Pereira et al.: read as logos have significant information content compared to the background. Multi-scale similarity comparison is performed to remove less interesting regions such as text strings within a sea of text or objects in large sets of objects, such as faces in a sea of faces (Column 2 lines 21-26)).

Claim 8. The method of claim 1, the combination of Pereira et al. and  McMillan  teaches, 
further comprising: 
displaying, by the graphic user interface, information from the brand recognition comprising types of brands tracked, categories of brands, and number of times displayed to the viewer (Pereira et al.: read as TV console or other media presentation device, … recognizing logos for network channels, TV commercials, live broadcasts, over the top (OTT) providers, and the like, may play a role in identifying media content being played or advertised (Column 7 lines 37-45)).

Claim 9. The method of claim 1, the combination of Pereira et al. and  McMillan  teaches, 
further comprising: 
extracting images feature by feature in a live video broadcast using a trained CNN model (Pereira et al.: read as  image classifier including CNN (convolutional neural networks), appropriate logo backgrounds, such as banners, shirts, cars, sails, and the like, and appropriate scene images for backgrounds are selected. For the selected logo (Column 20 lines 12-15)) for quantifying visual notice of object of interest in a video session (Pereira et al.: read as TV console or other media presentation device, … recognizing logos for network channels, TV commercials, live broadcasts, over the top (OTT) providers, and the like, may play a role in identifying media content being played or advertised (Column 7 lines 37-45)).

Claim 10. Pereira et al. disclose a data processing system comprising a processor and a non- transitory data storage comprising computer-readable instructions that, when executed by the processor, perform an automated process (read as a computer program product on a non-transitory computer-readable storage medium having computer-usable program code embodied in the medium (Column 4 lines 44-47) … Program code or computer readable medium as used herein refers to code whose format is understandable by a processor (Column 4 lines 60-63)), comprising: 
receiving (read as have access to such programs through electronic media, such as may be downloaded over the Internet from an external (Column 5 lines 58-60)), by a brand recognition application, a broadcast video stream comprising a series of images (read as to identify brands and logos of content on screen by capturing the audio and video data from the mobile device, from web sites, streaming video, social media, broadcast television (Column 7 lines 24-27)); 
extracting one or more objects of interest associated with a set of brand features by applying a trained brand recognition model (read as The methods for logo recognition include feature matching, neural network classification and optical character recognition (Column 7 lines 60-63)) comprising a first neural network in order to detect one or more features related to each object of interest (read as a method to identify brands and logos of content on screen by capturing the audio and video data from the mobile device, from web sites, streaming video, social media, broadcast television, over-the-top (OTT) video and then using the techniques described herein to identify the brands (Column 7 lines 24-29)), wherein the object of interest contained within the broadcast video stream (read as A detected product and logos are tracked and segmented to measure and determine a brand. A location of the detected product is identified on a display (Column 3 lines 24-27) …recognizing logos for network channels, TV commercials, live broadcasts, over the top (OTT) providers, and the like, may play a role in identifying media content being played or advertised (Column 7 lines 41-45)); and 
displaying, by a graphic user interface, information from the brand recognition application comprising at least a time during the broadcast video stream that each of the one or more objects was time detected (read as TV console or other media presentation device, … recognizing logos for network channels, TV commercials, live broadcasts, over the top (OTT) providers, and the like, may play a role in identifying media content being played or advertised (Column 7 lines 37-45)).
Pereira et al. do not explicitly disclose displaying the time the brand is detected. However, in the related field of endeavor McMillan discloses: On identifying the logo and determining the time(s) at which the logo is present, the example logo identifier 226 of FIG. 2 timestamps and/or records the time range of the event and stores the event in a reference log or presentation log. Example methods and apparatus for detecting a logo… [0055].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Pereira et al. with the teaching of McMillan in order to measure audience, determine whether a media presentation is linear or non-linear and monetize it with commercials (McMillan [0002-0004]).

Claim 11. The data processing system of claim 10, the combination of Pereira et al. and  McMillan  teaches, 
wherein the automated process further comprises: 
performing one or more processing steps, by the brand recognition application, in implementing the trained brand recognition model (Pereira et al.: read as The neural network is trained with a set of training images for detected features associated with a specific brand (Column 3 lines 34-36)) comprising: 
applying a feature extraction using the first neural network (Pereira et al.: read as convolutional neural networks (CNNs) are used to classify the incoming likely logo segment into a likely logo (Column 12 lines 44-46), wherein the first neural network is a trained neural network comprising a convolutional neural network (CNN) (Pereira et al.: read as convolutional neural networks (CNNs) are used to classify the incoming likely logo segment into a likely logo (Column 12 lines 44-46) to classify one or more features in each image (Pereira et al.: read as The neural network is trained with a set of training images for detected features associated with a specific brand (Column 3 lines 34-36) … string recognition models including convolutional neural networks with multiple character classifiers are selected as suitable selected character recognition models (Column 17 lines 13-14)); 
applying a tensor mapping to each classify one or more features in a feature map (Pereira et al.: read as  to generate histograms and localization data to select and segment logo-like regions (Column 13 lines 17-18)); and 
applying a region proposal for one or more regions covering the object of interest in each image to define one or more bounded regions of interest (Pereira et al.: read refined segmentation is performed using the stroke width images 313, segmentation with a graph method, and contour analysis of connected components. In image segmentation, a color or intensity image is divided into regions according to one or more criteria. The method generally iterates, either merging or splitting regions to produce a segmentation with fewer or more regions (Column 13 lines 25-41)).

Claim 12. The data processing system of claim 11, the combination of Pereira et al. and  McMillan  teaches, 
wherein the automated process further comprises: 
identifying, by the brand recognition application, a foreground (Pereira et al.: read as information content compared to the background the logo is placed against (Column 7 lines 51-52)) and a background for each region of the one or more regions (read as separate foreground stroke or region with a different integer label and can compute a minimum bounding box for said stroke or region (Column 14 lines 14-16))based on the feature map for feature classification of features related to the object of interest of the selected brand image (Pereira et al.: read as a brand is recognized and the identified brand's associated placement in a location or locations are reported at step 216 (Column 12 lines 61-63)).

Claim 13. The data processing system of claim 12, the combination of Pereira et al. and  McMillan  teaches, 
wherein the automated process further comprises: 
applying, by the brand recognition application, a region of interest pooling layer (ROIP) to obtain a fixed vector representation (Pereira et al.: read as segmentation is performed in the region of interest (Column 12 line 9)) in each region of interest to determine an identified feature in the image related to a selected brand (Pereira et al.: read as logos have significant information content compared to the background. Multi-scale similarity comparison is performed to remove less interesting regions such as text strings within a sea of text or objects in large sets of objects, such as faces in a sea of faces (Column 2 lines 21-26)).

Claim 21. The data processing system of claim 10, the combination of Pereira et al. and  McMillan  teaches, 
 wherein the first neural network is a convolutional neural network (CNN) configured to classify each object of interest based upon the related one or more features (Pereira et al.: read as convolutional neural networks (CNNs) are used to classify the incoming likely logo segment into a likely logo (Column 12 lines 44-46).


Claims 5-7, 14-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pereira et al. (US 10007863 B1) and McMillan (US 20140282671 A) in view of Attorre et al. (US 2020/0134377 A1).

Claim 5. The method of claim 4, the combination of Pereira et al. and  McMillan  teaches, 
further comprising: 
applying, by the brand recognition application, a second neural network comprising a region convolutional neural network (R-CNN) to the region of interest to determine a location of the selected brand (Pereira et al.: read as The segmented likely logo regions are processed with feature matching using correlation to generate a first match, neural network classification using a convolutional neural network to generate a second match, and text recognition using character segmentation and string matching to generate a third match (Column 3 lines 14-20)) based on a stored set of brands classified by a trained CNN for brand recognition (read as a brand is recognized and the identified brand's associated placement in a location or locations are reported at step 216 (Column 12 lines 61-63)).
the combination of Pereira et al. and  McMillan does not explicitly disclose using a region convolutional neural network (R-CNN).
However, in the related field of endeavor Attorre et al. disclose: In one embodiment, an agnostic logo detection model (e.g., a Fast region-based convolutional neural network (R-CNN)) is used to detect one or more candidate regions in a source image, where each candidate region is likely to include an image (or an instance) of a known or unknown logo [0020].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of with the teaching of in order to includes extracting, from the candidate region and by a neural network implemented using the one or more computing devices, a feature vector of the candidate region, and determining, for each reference feature vector from a set of reference feature vectors stored in a database, a respective matching score between the reference feature vector and the feature vector of the candidate region, where each reference feature vector in the set of reference feature vectors is extracted from a respective image of a target logo in a set of target logos ([0005]).

Claim 6. The method of claim 5, the combination of Pereira et al., McMillan and Attorre et al. teaches, 
further comprising: 
training, by the brand recognition application, the trained brand recognition model by: 
receiving a training set of one or more images in a training broadcast video stream comprising brand images with features in one or more frames associated with objects of brands (Pereira et al.: read as The neural network is trained with a large set of images including images that may not be relevant to the classified categories and the neural network and weights are saved. These saved weights and the neural network configuration are improved with further training with the specific logo categories that need classification, while refining the neural network and training a new classification layer (Column 2 lines 52-55)); and 
tagging features in one or more brand images of brand objects received in each frame of the training broadcast video stream to create a feature set for mapping each feature into the first neural network (Pereira et al.: read as The neural network is trained with a large set of images including images that may not be relevant to the classified categories and the neural network and weights are saved. These saved weights and the neural network configuration are improved with further training with the specific logo categories that need classification, while refining the neural network and training a new classification layer (Column 2 lines 52-55))) the first neural network (Pereira et al.: read as logo specific neural network classifier and a feature based matcher (Column 3 lines 8-9)).

Claim 7. The method of claim 6, the combination of Pereira et al., McMillan and Attorre et al. teaches, 
further comprising: 
extracting one or more features using a trained CNN and applying the tensor mapping to classify each feature in the trained brand recognition model (Pereira et al.: read as  image classifier including CNN (convolutional neural networks), appropriate logo backgrounds, such as banners, shirts, cars, sails, and the like, and appropriate scene images for backgrounds are selected. For the selected logo (Column 20 lines 12-15)); and 
training one or more region proposal based on a set of classified features received in the training broadcast video stream (Pereira et al.: read as a method to identify brands and logos of content on screen by capturing the audio and video data from the mobile device, from web sites, streaming video, social media, broadcast television, over-the-top (OTT) video and then using the techniques described herein to identify the brands (Column 7 lines 24-29)).

Claim 14. The data processing system of claim 13, the combination of Pereira et al. and  McMillan  teaches, 
wherein the automated process further comprises: 
applying, by the brand recognition application, second neural network to the region of interest to determine a location of the selected brand (Pereira et al.: read as The segmented likely logo regions are processed with feature matching using correlation to generate a first match, neural network classification using a convolutional neural network to generate a second match, and text recognition using character segmentation and string matching to generate a third match (Column 3 lines 14-20)) based on a stored set of brands classified by the first neural network for brand recognition (Pereira et al.: read as a brand is recognized and the identified brand's associated placement in a location or locations are reported at step 216 (Column 12 lines 61-63)), wherein the second neural network is a region convolutional neural network (R-CNN).
the combination of Pereira et al. and  McMillan does not explicitly disclose using a region convolutional neural network (R-CNN).
However, in the related field of endeavor Attorre et al. disclose: In one embodiment, an agnostic logo detection model (e.g., a Fast region-based convolutional neural network (R-CNN)) is used to detect one or more candidate regions in a source image, where each candidate region is likely to include an image (or an instance) of a known or unknown logo [0020].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of with the teaching of in order to includes extracting, from the candidate region and by a neural network implemented using the one or more computing devices, a feature vector of the candidate region, and determining, for each reference feature vector from a set of reference feature vectors stored in a database, a respective matching score between the reference feature vector and the feature vector of the candidate region, where each reference feature vector in the set of reference feature vectors is extracted from a respective image of a target logo in a set of target logos ([0005]).

Claim 15. The data processing system of claim 14, the combination of Pereira et al., McMillan and Attorre et al. teaches, 
wherein the automated process further comprises: 
training, by the brand recognition application, the trained brand recognition model by: 
receiving a training set of one or more images in a training broadcast video stream comprising brand images with features in one or more frames associated with objects of brands (Pereira et al.: read as The neural network is trained with a large set of images including images that may not be relevant to the classified categories and the neural network and weights are saved. These saved weights and the neural network configuration are improved with further training with the specific logo categories that need classification, while refining the neural network and training a new classification layer (Column 2 lines 52-55)); and 
tagging features in one or more brand images of brand objects received in each frame of the training broadcast video stream to create a feature set for mapping each feature into a CNN (Pereira et al.: read as The neural network is trained with a large set of images including images that may not be relevant to the classified categories and the neural network and weights are saved. These saved weights and the neural network configuration are improved with further training with the specific logo categories that need classification, while refining the neural network and training a new classification layer (Column 2 lines 52-55)) for producing a trained CNN (Pereira et al.: read as  image classifier including CNN (convolutional neural networks), appropriate logo backgrounds, such as banners, shirts, cars, sails, and the like, and appropriate scene images for backgrounds are selected. For the selected logo (Column 20 lines 12-15)).

Claim 16. The data processing system of claim 15, the combination of Pereira et al. and  McMillan  teaches, 
wherein the automated process further comprises: 
extracting one or more features using a trained CNN and applying the tensor mapping to classify each feature in the trained brand recognition model (Pereira et al.: read as  image classifier including CNN (convolutional neural networks), appropriate logo backgrounds, such as banners, shirts, cars, sails, and the like, and appropriate scene images for backgrounds are selected. For the selected logo (Column 20 lines 12-15)); and 
training one or more region proposal based on a set of classified features received in the training broadcast video stream (Pereira et al.: read as a method to identify brands and logos of content on screen by capturing the audio and video data from the mobile device, from web sites, streaming video, social media, broadcast television, over-the-top (OTT) video and then using the techniques described herein to identify the brands (Column 7 lines 24-29)).

Claim 17. The data processing system of claim 16 the combination of Pereira et al. and  McMillan  teaches, 
wherein the automated process further comprises: 
displaying, by the graphic user interface, information from the brand recognition comprising types of brands tracked, categories of brands, and number of times displayed to the viewer (Pereira et al.: read as TV console or other media presentation device, … recognizing logos for network channels, TV commercials, live broadcasts, over the top (OTT) providers, and the like, may play a role in identifying media content being played or advertised (Column 7 lines 37-45)).

Claim 22. The data processing system of claim 21, the combination of Pereira et al. and  McMillan teaches the possibility of using multiple neural networks, including CNN, for logo identification. The combination of Pereira et al. and  McMillan does not explicitly disclose  using R-CNN as shown below in the claim: 
 wherein the brand recognition application further comprises a region convolutional neural network (R-CNN) separate from the CNN that is configured to detect locations of the objects of interest within the images of the broadcast video stream.
However, in the related field of endeavor Attorre et al. disclose: In one embodiment, an agnostic logo detection model (e.g., a Fast region-based convolutional neural network (R-CNN)) is used to detect one or more candidate regions in a source image, where each candidate region is likely to include an image (or an instance) of a known or unknown logo [0020].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of with the teaching of in order to includes extracting, from the candidate region and by a neural network implemented using the one or more computing devices, a feature vector of the candidate region, and determining, for each reference feature vector from a set of reference feature vectors stored in a database, a respective matching score between the reference feature vector and the feature vector of the candidate region, where each reference feature vector in the set of reference feature vectors is extracted from a respective image of a target logo in a set of target logos ([0005]).

Claim 23. The method of claim 1, the combination of Pereira et al. and  McMillan teaches the possibility of using multiple neural networks, including CNN, for logo identification. The combination of Pereira et al. and  McMillan does not explicitly disclose  using R-CNN as shown below in the claim: 
 wherein the first neural network is a convolutional neural network (CNN) configured to classify each object of interest based upon the related one or more features, and wherein the brand recognition application further comprises a region convolutional neural network (R-CNN) separate from the CNN that is configured to detect locations of the objects of interest within the images of the broadcast video stream.
However, in the related field of endeavor Attorre et al. disclose: In one embodiment, an agnostic logo detection model (e.g., a Fast region-based convolutional neural network (R-CNN)) is used to detect one or more candidate regions in a source image, where each candidate region is likely to include an image (or an instance) of a known or unknown logo [0020].
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of with the teaching of in order to includes extracting, from the candidate region and by a neural network implemented using the one or more computing devices, a feature vector of the candidate region, and determining, for each reference feature vector from a set of reference feature vectors stored in a database, a respective matching score between the reference feature vector and the feature vector of the candidate region, where each reference feature vector in the set of reference feature vectors is extracted from a respective image of a target logo in a set of target logos ([0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646